UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 3:18-cr-028
v.
CHIEF JUDGE EDMUND A. SARGUS, JR.
MARCOS GALVEZ,
Defendant.

 

IN RE: SUBPOENA SERVED UPON
UNITED STATES PROBATION DEPARTMENT

OPINION AND ORDER

On August 8, 2019, United States Probation Officer (“U.S.P.0.”) Melissa Dues was
served a subpoena to testify on August 21, 2019, in the Common Pleas Court of Montgomery
County, Ohio, Juvenile Division. For the reasons set forth below, the Court QUASHES that
subpoena.

L

On October 10, 2018, Mr. Galvez was sentenced by the Honorable Walter H. Rice to
time served and a 3-year term of probation. Mr. Galvez is supervised by U.S.P.0. Dues. A
private attorney requested the subpoena of U.S.P.O. Dues so that she would be required to testify
at a hearing in the case In Re: Galvez Children. Chief United States Probation Officer contacted
the attorney and was advised that U.S.P.O. Dues’ testimony was requested so that she could
speak to Mr. Galvez’s conviction. This Court contacted the attorney’s office leaving a message

that it would help obtain from the Clerk of this Court the Judgment which contains all of the
information about Mr. Galvez’s conviction, but had concerns about requiring compliance with
the subpoena. The Court asked for a return call, which it did not receive.
i.

The Director of the Administrative Office of the United States Courts has promulgated
regulations establishing procedures for the testimony of judicial personnel in legal proceedings.
Those procedures, outlined in Volume 20, Chapter 8 of the Guide to Judiciary Policy (the
“Guide”), have been adopted by this Court in its local criminal rules. See $.D. Ohio Crim. R.
32.3(b).

Federal judicial personnel may not provide testimony of the type that is the subject of the
subpoena issued to U.S.P.O. Dues except as authorized in accordance with the regulations set
forth in Volume 20, Chapter 8 of the Guide. Guide to Judiciary Policy, vol. 20, ch. 8, § 820(a);
see also In re Morning Song Bird Food Litig., 119 F. Supp. 3d 793, 799 (S.D. Ohio 2015)
(restating the Guide’s general prohibition on testimony and record production in legal
proceedings).! Under Volume 20, Chapter 8 of the Guide, “Judicial Personnel” are defined
broadly such that they include probation officers. Guide to Judiciary Policy, vol. 20, ch. 8, §
810.30. The Guide defines testimony to include “personal appearances and statements in court or
at a hearing or trial.”

A request for testimony from judicial personnel “shall set forth, or shall be accompanied
by an affidavit setting forth, a written statement by the party seeking the testimony . . . or by

counsel for the party.” Guide to Judiciary Policy, vol. 20, ch. 8, § 830(a). The statement or

 

' Among other exceptions, the provisions outlined in Volume 20, Chapter 8 of the Guide do not apply to
“[rJequests by members of the public, when properly made through the procedures established by a court
for that purpose, for records or documents, such as court files or dockets, routinely made available to
members of the public for inspection or copying.” Guide to Judiciary Policy, vol, 20, ch. 8, §

810.40(b)(7).
2
affidavit must contain an explanation of the nature of the testimony sought, the relevance of the
testimony sought to the legal proceedings, and the reasons why the testimony are not readily
available from other sources or by other means. /d. “This explanation shall contain sufficient
information for the determining officer [as identified below] to determine whether or not federal
judicial personnel should be allowed to testify.” Id. If the request lacks a sufficient explanation,
the determining officer may deny the request or ask that the requester provide additional
information. Jd.

Judicial personnel may not provide testimony in legal proceedings without the prior
approval of a “determining officer.” Guide to Judiciary Policy, vol. 20, ch. 8, § 840(a). As to
requests directed to an employee of a court office such as the Probation Office, the determining
officer is the unit head of the particular office. Id. § 840(b)(3). Ifa request is directed to a court
office, the determining officer shall consult with the Chief District Judge regarding the proper
response to the request. Id.; see also S.D, Ohio Crim. R. 32.3(c).

The determining officer may deny a request if the request does not meet any requirement
imposed by Volume 20, Chapter 8 of the Guide. Id. Moreover, when determining whether to
authorize the testimony of judicial personnel in legal proceedings, “the determining officer will
consider, based on [several enumerated] factors, the effect in the particular case, as well as in
future cases generally, which testifying or producing records will have on the ability of the
federal judiciary or federal judicial personnel to perform their official duties.” Id If, after
considering the factors and the other requirements set forth in Volume 20, Chapter 8 of the
Guide, the determining officer decides that the judicial personnel should not comply with the
request, the judicial personnel should notify the requester of the Guide’s procedures and

respectfully decline to comply with the request. Jd. § 850(b).
i.

After reviewing the required portions of the Guide and consulting with the Chief United
States Probation Officer, the Court concludes that U.S.P.O. Dues shall not comply with the state
court subpoena. The Court unsuccessfully attempted to contact the attorney who requested the
subpoena to discuss this matter.

The Court shal! not permit U.S.P.O. Dues to testify pursuant to this subpoena because it
was not issued in accordance with the requirements established in Volume 20, Chapter 8 of the
Guide, The subpoena did not set forth, or contain an affidavit setting forth, an explanation of the
nature of the testimony sought, the relevance of the testimony sought to the legal proceedings,
and the reasons why the testimony sought, or the information contained therein, are not readily
available from other sources or by other means. Guide to Judiciary Policy, vol. 20, ch. 8, §
830{a). The subpoena did not “contain sufficient information for the determining officer to
determine whether or not [U.S.P.O. Dues] should be allowed to testify.” Jd.

Reinforcing the Court’s decision is the policy underlying the Probation Office’s
collection and maintenance of information. Probation Office policy explains that

[clonfidentiality of pretrial services information is preserved primarily to
promote a candid and truthful relationship between the defendant and the pretrial
services officer. Disclosure of pretrial services information for purposes other than

for the determination of pretrial release deters defendants from cooperating with

pretrial services officers, The officers’ ability to collect information is adversely

affected by too closely identifying the officers with parties requesting the
disclosure.

The reasons for maintaining the confidentiality of pretrial, probation and
supervised release supervision records are as compelling. In order to obtain
complete and accurate information about the conduct and condition of defendants
and offenders under supervision to ensure they are in compliance with the court’s
orders; in order to monitor their activities to determine if conditions of supervision
or release should be modified, and; in order to better assist in providing correctional
treatment in the rehabilitation process of offenders, probation and pretrial services
officers must be able to get information. Only with confidentiality will the offender
and others be likely to openly share information of these kinds,

Policy Statement Re: Probation and Pretrial Services Records and State Court Subpoenas of
Probation and Pretrial Services Officers 2 (2005).
In addition, there are no factors set forth in the Guide that weigh in favor of U.S.P.O.
Dues providing the requested testimony.
IV.
For the reasons stated above, the Court QUASHES the subpoena, and U.S.P.O. Dues

shall not testify in the state custody matter described above.

 

 

IT IS SO ORDERED.
$-20- 1014 Prooeo-
DATE ED A. SARGUS, JR.
C ITED STATES DISTRICT JUDGE
